Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: the claim status indicator is incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
Title 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer storage media, as recited in claims 19 and 20, can “encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).” See MPEP 2106.  Therefore, the language “non-transitory” is critical in overcoming this rejection without the requirement of substantial amendment or cancellation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roper et al. Pub. No. US 2015/0253877 A1 [Roper].
1.  Roper discloses an electronic device [Fig. 1] comprising: a user interface [interfaces including 100 and 115 for instance]; at least one processor [Fig. 7, 702]; and at least one memory [703] comprising computer program code [718], the at least one memory and the computer program code configured to, with the at least one processor, cause the electronic device to at least: detect a proximity of a pen  to the electronic device [Fig. 1, detect 110 by means of 135 and 140 to be within a capturing proximity]; based on the detected proximity, execute a pen-aware shell on the user interface [surface 115 becomes active, i.e., note taking possible by stylus]; collect, by the pen-aware shell, pen input [collect 125 and 130 for instance]; convert, by an ink data manager, the pen input into an ink data structure [data for use by 135 for instance]; identify an application as a destination for the ink data structure [application(s) associated with 140]; and share the converted pen input with the application [see Fig. 4 generally].
2.  Roper discloses wherein the computer program code is further configured to activate pen-compatible controls based on the pen input [¶ 31 control button].
3.  Roper discloses wherein the computer program code is further configured to, with the at least one processor, cause the electronic device to at least: limit the pen input collection of the pen-aware shell to portions of the user interface lacking an executing pen-aware application [Fig. 1 where collection is limited to stylus area executing application are on the device 100].
4.  Roper discloses wherein the pen-aware shell occupies a portion of the user interface occupied by the pen-aware application [Fig. 1, 145 portion for instance].
5.  Roper discloses wherein a portion of the user interface upon which the pen-aware shell collects pen input is inversely contingent on portions of the user interface upon which one or more pen-aware applications collect pen input [¶ 17 where the notes may be suppressed].

7.  Roper discloses wherein the application is executing on a portion of the user interface that the pen input is collected at the time the pen input is collected [¶ 15 where the pen input includes areas away from 115].
8.  Roper discloses wherein the application is not executing on a portion of the user interface that the pen input is collected at the time the pen input is collected [¶ 15 where the input surface is air].
9.  Roper discloses wherein the collected pen input is a drawing, text, or both [Fig. 1, 125 and 130].
10.  Roper discloses a method [¶ 33] comprising: detect a proximity of a pen to an electronic device [Fig. 1, detect 110 by means of 135 and 140 to be within a capturing proximity]; based on the detected proximity, executing a pen-aware shell on a user interface [surface 115 becomes active, i.e., note taking possible by stylus]; collecting pen input by the pen-aware shell [collect 125 and 130 for instance]; convert the pen input into an ink data structure [data for use by 135 for instance];
identifying an application as a destination for the ink data structure [application(s) associated with 140]; and sharing the converted pen input with the application [see Fig. 4 generally].
11.  Roper discloses activating pen-compatible controls based on the pen input [¶ 31 control buttons].
12.  Roper discloses limiting the pen input collection of the pen-aware shell to portions of the user interface lacking an executing pen-aware application [Fig. 1 where note taking is limited to 115 for instance].
13.  Roper discloses wherein the pen-aware shell occupies a portion of the user interface occupied by the pen-aware application [¶ 31 where control buttons are considered part of shell].

15.  Roper discloses wherein the pen-aware shell occupies a portion of the user interface occupied by the pen-aware application [¶ 31 where the shell includes control buttons where application is occupied for instance].
16.  Roper discloses wherein the application is executing on a portion of the user interface that the pen input is collected at the time the pen input is collected [¶ 15 where the pen input includes areas away from 115].
17.  Roper discloses wherein the application is not executing on a portion of the user interface that the pen input is collected at the time the pen input is collected [¶ 15 where the input surface is air].
18.  Roper discloses wherein the converting is performed by an ink data manager [Fig. 1 where 135 is used by both 110 and 100].
19.  Roper discloses one or more computer storage media having computer-executable instructions that, upon execution by a processor [Fig. 7], cause the processor to at least: detect a proximity of a pen to the electronic device [Fig. 1, detect 110 by means of 135 and 140]; based on the detected proximity, execute a pen-aware shell on a user interface at a portion of the user interface [surface 115 becomes active, i.e., note taking possible by stylus]; collect pen input by the pen-aware shell on a portion of the user interface non-overlapping the executing pen-aware application [collect 125 and 130 and see ¶ 15 where occurs on other surface for instance]; convert the pen input into an ink data structure [data for use by 135] identify an application as a destination for the ink data structure [application(s) associated with 140]; and share the converted pen input with the application [see Fig. 4 generally].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613.  The examiner can normally be reached on Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gustavo Polo/Primary Examiner, Art Unit 2694